      Case: 1:19-cv-02260 Document #: 6 Filed: 06/05/19 Page 1 of 1 PageID #:13



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                               )
HOWARD COHAN                                   )
                                               )       Case No. 1:19-cv-2260
       Plaintiff,                              )
                                               )       Hon. Matthew F. Kennelly
v.                                             )
                                               )       Magistrate Judge Hon. Mary M. Rowland
T.P. & F.S. HERITAGE INN OF
                                               )
NAPERVILLE OPCO, L.L.C., a Delaware
                                               )
limited liability company,
                                               )
       Defendant.                              )
                                               )

                PLAINTIFF’S NOTICE OF SETTLEMENT IN PRINCIPLE

       The parties respectfully notify the Court that the parties have agreed in principle to settle

the above-captioned matter. Counsel for the parties are in the process of preparing and finalizing

a Settlement Agreement and Stipulation of Dismissal. The parties respectfully request that they

be given 30 days to file a Stipulation of Dismissal, and that in the meantime, all upcoming

deadlines, including, but not limited to, Defendant’s response to the complaint, and the Status

Hearing, be adjourned sine die.


                                                        Respectfully submitted,

                                                        BLACKMORE LAW PLC

                                                       /s/ Angela C. Spears
                                                       Angela C. Spears (IL Bar #: 6327770)
                                                       BLACKMORE LAW PLC
                                                       9418 Lindsay St.
                                                       Orland Hills, IL 60487
                                                       T: (833) 343-6743
                                                       F: (855) 744-4419
                                                       E: aspears@blackmorelawplc.com
                                                       Counsel for Plaintiff
Dated: June 5, 2019


                                                   1
